                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

GEORGE ELVER,

            Plaintiff,

v.                              Case No:   2:18-cv-102-FtM-29NPM

STEVE   WHIDDEN,    in   his
official capacity as Sheriff
of Hendry County, Florida
and STEVE WHIDDEN, in his
individual capacity,

            Defendants.


                          OPINION AND ORDER

     This matter comes before the Court on defendant’s 1 Renewed

Motion for Attorneys' Fees (Doc. #78) filed on December 6, 2019.

Plaintiff filed a Memorandum in Opposition (Doc. #82) on December

30, 2019.

     Plaintiff initiated the case on September 29, 2017, in the

Tampa Division of the Middle District of Florida.        An Amended

Complaint (Doc. #4) was filed alleging whistleblower retaliation

by a public employee against the Sheriff in his official capacity

in violation of Fla. Stat. § 112.3187 (Count I) and First Amendment

Retaliation against the Sheriff in his individual capacity (Count



     1 The Court will refer to defendant as a singular party,
however Sheriff Whidden filed the motion in his official capacity
as Sheriff of Hendry County, Florida, and in his individual
capacity.
II) and his official capacity (Count III) by and through 42 U.S.C.

§ 1983.   Defendants filed an Answer and Affirmative Defenses (Doc.

#24) on January 12, 2018.      On February 13, 2018, the case was

transferred to the Fort Myers Division.     (Doc. #29.)   On October

12, 2018, defendant, in his official and individual capacities,

moved for summary judgment.    After permitting additional briefing,

on January 9, 2019, the Court issued an Opinion and Order (Doc.

#59) granting summary judgment in favor of defendant and against

plaintiff on all counts.   Judgment (Doc. #60) was issued on January

10, 2019.    Plaintiff appealed, and on October 24, 2019, the

Eleventh Circuit affirmed.    (Doc. #75.)

     Defendant seeks attorney fees pursuant to Fed. R. Civ. P. 54,

Fla. R. Civ. P. 1.442, and Fla. Stat. 768.79.      Defendant states

that plaintiff was served with a proposal for settlement on October

2, 2018, in the amount of $50,001.00, which was not accepted by

plaintiff.   (Doc. #78, ¶¶ 2-3.)   Defendant’s written Proposal for

Settlement to Plaintiff (Doc. #63-1) provided for a mutual general

release and confidentiality provision, and an agreement to not

seek reemployment, in exchange for a monetary settlement inclusive

of attorneys’ fees and costs, but no punitive damages.

      “This circuit has found § 768.79 to be substantive law for

Erie purposes.”.    Jones v. United Space All., L.L.C., 494 F.3d

1306, 1309 (11th Cir. 2007).     Where jurisdiction is based on the

presence of a federal question, as in this case, and the Court



                                - 2 -
maintains supplemental jurisdiction over a state claim, Fla. Stat.

§ 768.79 only applies to the state law claim.              Design Pallets,

Inc. v. Gray Robinson, P.A., 583 F. Supp. 2d 1282, 1287 (M.D. Fla.

2008).    Only Count I was brought under state law.

     Even though only Count I is a state law-based claim, all three

claims were premised on the same set of facts and Count I was

analyzed under the same standard used in Title VII retaliation

claims.     (Doc. #59, p. 16 n.9.)         Counts II and III were both

brought under § 1983, under which “[a] prevailing defendant may

recover an attorney's fee only where the suit was vexatious,

frivolous, or brought to harass or embarrass the defendant.”

Hensley v. Eckerhart, 461 U.S. 424, 429 n.2 (1983) (citations

omitted).    Florida courts have determined that “because section

1988 allows the award of attorney's fees to prevailing defendants

in a much more limited context than does section 768.79(1), section

1988 preempts section 768.79(1).”        Moran v. City of Lakeland, 694

So. 2d 886, 887 (Fla. 2d DCA 1997).              “Thus, [ ] Florida law

prevents    awards    of   attorneys'   fees,   even   after   an   offer   of

judgment, in state and federal civil rights cases absent a showing

of frivolity.”       Alansari v. Tropic Star Seafood Inc., 395 F. App'x

629, 632 (11th Cir. 2010).

     The Court found that plaintiff offered sufficient evidence to

create a genuine issue of material fact as to the causation element

but that defendant had articulated a legitimate, non-retaliatory



                                   - 3 -
reason for plaintiff’s dismissal and plaintiff had failed to show

that the reason was pretextual.         (Doc. #59, pp. 17, 22, 26.)      There

was   nothing    to   indicate   that   the   allegations   in   the   Amended

Complaint were vexatious, frivolous, or brought to harass or

embarrass defendant.        The motion for attorney’s fees will be

denied.    As a result, the Court need not address plaintiff’s

argument that the inclusion of a prayer for equitable relief

forecloses application of the offer of judgment statute.

      Accordingly, it is hereby

      ORDERED:

      Defendants' Renewed Motion for Attorneys' Fees (Doc. #78) is

DENIED.

      DONE and ORDERED at Fort Myers, Florida, this              8th   day of

January, 2020.




Copies:
Counsel of Record




                                    - 4 -
